Order entered November 19, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00988-CV

                                  COREY STEELE, Appellant

                                                V.

                          MARK HUMPHREYS, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-04082

                                            ORDER
       By order dated October 30, 2019, we ordered the court reporter to file the reporter’s

record within ten days and stated that failure to do so may result in an order that she not sit as a

court reporter until she complies. Before the Court is appellant’s November 12, 2019 motion

requesting this Court to enforce the order.          The reporter’s record has now been filed.

Accordingly, we DENY appellant’s motion as moot.

       Appellant’s brief on the merits is due December 16, 2019.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE